IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             April 7, 2009
                                     No. 08-60514
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

VICTORIANO TORRES-ZARATE

                                                   Petitioner

v.

ERIC H HOLDER, JR, U S ATTORNEY GENERAL

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                 BIA No. A70 938 159


Before WIENER, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Victoriano Torres-Zarate (Torres), a native and citizen of Guatemala,
petitions this court to review the decision of the Board of Immigration Appeals
(BIA) affirming the denial of his application for asylum and withholding of
removal. Torres argues that the evidence established past persecution because
his uncle was killed by guerillas in Guatemala and Torres was persecuted. He
contends that the gangs attempted to recruit him. He also contends that he has



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 08-60514

a well-founded fear of future persecution based on threats made to him and the
attempts at recruitment by gangs in Guatemala.
      We conclude that the decision is supported by substantial evidence, and
the evidence in the record does not compel a contrary conclusion. See Gomez-
Mejia v. INS, 56 F.3d 700, 702 (5th Cir. 1995). Torres’s testimony does not
establish that he has ever been persecuted by anyone or that he suffered any
physical harm. Contrary to his argument, there is no evidence in the record that
gangs attempted to recruit him. Torres testified that he was not involved in any
political organization and that he had never spoken to a gang member.
Additionally, Torres’s wife, children, father, and siblings continue to reside in
Guatemala without incident.
      Because Torres fails to make the requisite showing for asylum, he cannot
meet the more stringent standard for proving eligibility for withholding of
removal. See Faddoul v. INS, 37 F.3d 185, 188 (5th Cir. 1994). Accordingly, the
petition for review is DENIED.




                                       2